Citation Nr: 1214663	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to November 1968, in addition to unconfirmed Reserve service from 1976 to 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified at a videoconference Board hearing.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in December 2010, wherein it was remanded for additional due process considerations and development. The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent medical evidence of record relating the Veteran's left ankle disability to his service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letter, dated in September 2005, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to increased ratings, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist, the Board notes that portions of the Veteran's service treatment records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the relevant service medical records have proven futile, and no additional records were found or are to be had.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, the claims file contains the Veteran's available service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Veteran has set forth several theories of entitlement to service connection.  At the hearing on appeal in October 2010, he indicated that he had a weak ankle when he went into the service and that many times on patrol he would not be able to walk on it.  He indicated that he took over the counter medications for the condition because he did not want to be kicked out.  He further indicated that he continued to have trouble with the ankle all through his reserve service.  On examination by the VA in January 2011, he indicated that he first noticed pain in his left ankle while he was deployed in Vietnam and that he noted pain after a long day of patrol.  He could not recall whether he saw a physician for his ankle from 1968 to 1976.  In 1976, he remembered a recurrence of ankle pain while in the reserves.  

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a left ankle disability, so this claim must be denied.  38 C.F.R. § 3.102.  

As already acknowledged, when, as here, a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   The Veteran's available service treatment records do not show related treatment or diagnoses during his period of active military service.  Nevertheless, records from the Veteran's Reserve service show that the Veteran was diagnosed with a history of a left ankle sprain in April 1983, and reported a "trick" left ankle at his August 1983 and June 1991 Army Reserve examinations, but not at his February 1976 or March 1987 evaluations.   

The Board also notes that the Veteran was awarded the Army Commendation Medal with "V" Device, which is indicative of combat exposure during his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  As such, the Board finds that evidentiary presumptions of 38 U.S.C.A. § 1154(b) apply.

Nonetheless, the Board notes that there is no objective evidence of continuity of symptomatology during the years following the Veteran's discharge from either active or Reserve service, and that he did not have any complaints related to his left ankle until approximately November 2005, after he filed his claim for service connection.  See Savage, 10 Vet. App. at 495-98 (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).   In addition, the Board notes that he associated his left ankle complaints with his service, although he denied a specific trauma to the ankle at that time.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  

Regardless, the January 2011 VA examiner found that the Veteran's left ankle disability resulted from soft tissue swelling related to a nonservice-connected history of blood clots and coumadinization; the VA examiner noted that there was no evidence of a bony deformity of the left ankle.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  The VA examiner concluded that, based on a review of the records, in the Veteran's claims file, the Veteran's left ankle disability was unrelated to the Veteran's military service; the VA examiner noted that there was no history of treatment for the left ankle until 1983.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his ankle symptoms, but not to provide a diagnosis or link his symptoms to his service.  Additionally, the Board does not find the Veteran credible as to onset or continuity of symptomatology, as his statements and theories of service connection are inconsistent.  Similarly, although the evidentiary presumptions of 38 U.S.C.A. § 1154(b) are available for application, the Board does not find that the Veteran's lay testimony is sufficient to may establish service connection, as the Veteran does not allege that his left ankle disability is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the January 2011 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's left ankle disability could not be attributed to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left ankle disability is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


